Citation Nr: 1114964	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  He is the recipient of, among other decorations, the Combat Infantryman Badge and the Bronze Star Medal with one Oak Leaf Cluster and a "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 RO decision that denied the Veteran's claim of entitlement to service connection for headaches.

In May 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of the proceeding has been associated with the claims folder.

In April 2009, July 2010, and November 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has headaches that are etiologically related to a disease, injury, or event in service, to include herbicide exposure, or that are caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

Service connection for a headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letters dated July 2002 and March 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The VCAA letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  Also, a March 2006 Dingess notice explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, in April 2009, the Board remanded this claim for further development.  Specifically, the Board directed the RO to provide the Veteran with a VA examination relating to his claim.  Pursuant to the Board's April 2009 remand, the Veteran was provided with a June 2009 VA examination relating to his claim.  In July 2010, the Board remanded the Veteran's claim again so that a supplemental VA medical opinion could be obtained to clarify whether the Veteran's headaches had their onset in service or were otherwise related to service and, in the alternative, whether they were caused or aggravated by the Veteran's service-connected PTSD.  Pursuant to the Board's July 2010 remand, an August 2010 supplemental VA medical opinion was obtained, but the opinion never addressed the latter question, i.e., whether the Veteran's headaches were caused or aggravated by his PTSD.  Therefore, in November 2010, the Board remanded the Veteran's claim, again, to obtain another VA medical opinion.  Pursuant to the Board's November 2010 remand, a November 2010 VA medical opinion was obtained, which report reflects that the examiner addressed whether the Veteran's headaches were caused or aggravated by his PTSD.  Based thereon, the Board finds that there has been substantial compliance with the Board's remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges that the Veteran's representative, in his March 2011 brief, argued that the VA examiner did not address whether the Veteran's headaches were caused or aggravated by his PTSD in the November 2010 VA medical opinion.  The Board finds, however, as explained in detail below, that the November 2010 VA medical opinion unequivocally addresses the question presented, i.e., whether the Veteran's headaches were caused or aggravated by his PTSD, and that there has therefore been more than substantial compliance with the Board's remand directive.  The Board further finds that the June 2009 VA examination report, with its two August and November 2010 supplemental VA medical opinions, are sufficient upon which to base a decision with regard to the Veteran's claim.  The entire claims file was reviewed, including all of the Veteran's service, VA, and private treatment records, a history was elicited from the Veteran, he was examined, and the examiners provided adequate reasoning for their conclusions.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provisions, however, does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).

As will be discussed in greater detail below, the Veteran has reported that his headaches began shortly after his return from Vietnam.  Therefore, the presumption afforded to veterans regarding statement made about events that occurred during combat are not applicable to his statements regarding his history of headaches.

The Veteran served on active duty in the Army between January 1970 and September 1971.  The Veteran claims that he experiences recurrent headaches that had their onset in service or are otherwise related to service, to include as a result of herbicide exposure in Vietnam.  See, e.g., Form 21-4138, June 2002; Statement, August 2005.  In the alternative, the Veteran claims that his headaches are caused or aggravated by his service-connected PTSD.

As noted above, the Veteran was provided with a VA examination in June 2009.  The VA examiner recorded a diagnosis of tension headaches.  Based thereon, the Board finds that the Veteran currently has a headache disorder.

The Board will now address whether the Veteran's headaches had their onset in service or are otherwise related to service, to include as a result of herbicide exposure, or, in the alternative, whether they are caused or aggravated by service-connected PTSD.

As an initial matter, the Board notes that headaches are not one of the conditions listed in 38 C.F.R. § 3.309 (e) for which presumptive service connection may be granted based on herbicide exposure.  Nevertheless, the Board acknowledges that the Veteran is not precluded, however, from establishing entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In that regard, 38 C.F.R. § 3.307(a)(6)(iii) provides presumptive herbicide exposure for certain veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  The Veteran's DD Form 214 reflects that his military occupational specialty was that of an infantryman, and it appears that he served in Vietnam from June 1970 to May 1971.  Also, his DD Form 214 reflects that he is the recipient of, among other decorations, the Vietnam Service Medal, the Combat Infantryman Badge, and the Bronze Star Medal with one Oak Leaf Cluster and a "V" device.  Based thereon, service in Vietnam is conceded, and exposure to herbicides is presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2010).

With regard to whether the Veteran's headaches are related to service on a direct basis, to include as due to herbicide exposure, as an initial matter, the Veteran's service treatment records are silent as to any complaints or treatment for headaches.

The first treatment record reflecting complaints of headaches is a January 1991 private treatment record prepared by Dr. D.S. of Nephrology Associates that reflects that the Veteran reported experiencing rare tension headaches.  The only other treatment record reflecting treatment for headaches in the entire claims file is a November 2000 private treatment record from Dr. D.S. that reflects that the Veteran had been evaluated for headaches.

An April 1995 Agent Orange Registry examination report reflects that the Veteran reported experiencing occasional headaches.  The examiner opined that the Veteran's medical conditions noted on examination (including headaches) were not related to in-service herbicide exposure.

A May 2004 VA treatment record reflects that the Veteran and his wife attended an Agent Orange group informational session at the VA medical center where a lecture was given followed by a question and answer session, and that after the forum was concluded, the Veteran and his wife met privately with the lecturing physician to discuss the Veteran's concerns about his Agent Orange exposure.  The record shows that the Veteran and his wife told the VA physician that they believed that the Veteran's Iga nephropathy was caused by herbicide exposure, but no mention was made of any headaches.  The VA physician noted that he opined that the Veteran "does not show any evidence of any Agent Orange related disease."  

The June 2009 VA examination report reflects that the examiner opined that tension headaches are usually idiopathic in nature.  The June 2009 VA examiner further opined that it was at least as likely as not that the Veteran's headaches were related to his skin conditions, but the Board notes that the Veteran is not service connected for any skin conditions.  See, e.g., Board Decision, November 2010.  

As noted above, in July 2010, the Board remanded this claim to obtain a VA medical opinion to clarify whether the Veteran's headaches are related to service.  An August 2010 VA medical opinion reflects that the VA examiner opined that the Veteran's headaches did not have their onset in service and are not otherwise caused or aggravated by service.  The examiner explained that the Veteran's service treatment records are negative for any headaches, and that there were no other treatment records reflecting treatment for headaches in the entire claims (through present), except that the examiner acknowledged a statement submitted by the Veteran from a nurse verifying that the Veteran sought treatment for headaches in 1971 (and 1972) at a private practice.

As noted above, the Veteran has asserted, in the alternative, that his headaches are secondary to his service-connected PTSD, and in November 2010, the Board remanded the Veteran's claim to obtain a VA medical opinion to address whether the Veteran's headaches are secondary to PTSD.  the November 2010 VA examination report reflects that the examiner opined that the Veteran's headaches were not caused or aggravated by his PTSD.  The examiner explained that the Veteran was diagnosed with tension headaches, which are of a muscular origin, not psychiatric.  The examiner further explained that they are caused by muscular contraction or "tension" of a physical origin as opposed to a psychiatric origin.

The Board finds the above April 1995 VA Agent Orange registry examination report, May 2004 VA Agent Orange consultation record, June 2009 VA examination report, and the August and November 2010 VA medical opinions to be the most probative evidence of record with regard to whether the Veteran's headaches are related to service on a direct basis, to include as due to herbicide exposure, or are secondary to his service-connected PTSD.  As shown above, the April 1995 VA Agent Orange registry examination report as well as the May 2004 VA Agent Orange consultation record both reflect that the opinions that the Veteran does not have any condition relating to herbicide exposure.  Also, the August 2010 VA medical examiner opined that the Veteran's headaches did not have their onset in service and are not otherwise caused or aggravated by service, and the November 2010 VA examiner opined that the Veteran's headaches are not secondary to his PTSD (and the prior June 2009 VA examiner opined that the Veteran's headaches were idiopathic).  The Board notes that there is no competent medical opinion of record that contradicts the opinions expressed in these VA records, and there is no competent medical evidence tending to link the Veteran's headaches to service or to a service-connected disability.

The Board has taken into account all of the lay statements made by the Veteran and his wife, including the Veteran's assertion that he has experienced headaches from around the time he returned to the United States from Vietnam (but specifying in an August 2005 statement that severe headaches did began while he was still on active duty), and that, generally, his headaches are related to service or to his PTSD.  See, e.g., Informal Claim, June 2002; Board Hearing Transcript at 7; cf. Transcript at 12 (headaches before service).  The Board acknowledges that the Veteran is competent to report experiencing headaches, and his wife is competent to report symptoms capable of lay observation, such as the Veteran complaining of headaches.  Charles v. Principi, 16 vet. App. 370 (2002).  However, as correctly noted by the June 2009 and August 2010 VA examiners, there is no record of complaints of headaches in any of the service treatment records or the VA treatment records, and, as shown above, the first documented treatment of record in the claims file for headaches is a January 1991 private treatment record, which is dated almost 20 years post-service.  While the Board acknowledges that a lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), the Board notes that this case is distinguishable from Buchanan in that this is not a case involving a lack of medical records.  Rather, the service treatment records specifically show that the Veteran denied a history of headaches in a form completed in August 1971 in anticipation of separation, which was several months following his return from Vietnam.

The Board did consider the fact that the Veteran testified at the Board hearing that he was treated by Dr. C.E. (of Foothills Primary Care) shortly after service for his headaches, and the Board has taken into account an August 2007 letter from L.E., a manager at Foothills Primary Care, in which she wrote that there were no records relating to the Veteran having been treated by Dr. C.E. for headaches between 1971 and 1972 because most records after 7-10 years are destroyed.  At the same time, however, Ms. L.E. wrote "on behalf of the Veteran" that he "was seen by Dr. C.E. in October 1971 and May 1972 for headaches."  The Board finds it to be extremely unlikely that, despite acknowledging that the records of treatment were destroyed decades ago, the nurse was attempting to suggest that, in 2007, she was able to recall that a particular patient was treated for headache complaints in 1971 and 1972.  The Board finds it to be far more likely that this statement was intended to merely be a transcription of the Veteran's own report as to what he received treatment for at that time.  

Furthermore, even assuming that the Veteran did experience an onset of headaches immediately following his separation from service in September 1971, and that he did seek treatment in October 1971 as he alleges, the August 2010 VA examiner specifically took that report into account, but was nevertheless unable to link the headaches reported at that time to his current headache disorder.  In this regard, the VA examiner noted the Veteran's own reports that his headaches actually improved after he sought treatment in 1971, that he did not subsequently discuss headaches with any treatment physicians for the next several decades, and that the disability had only recently worsened again.  Thus, given the length of time between the original treatment and the current complaints, and the change in severity of his complaints during that time as described by the Veteran, the VA examiner concluded that it would be impossible to link what he experienced at that time with his current disorder.  Ultimately, the Board places more weight on the findings and conclusions of this competent health care provider that on the lay assertions of the Veteran and his wife.

As to the Veteran's assertion that his headaches disorder may be related to PTSD or herbicide exposure, the Board notes that lay person is not competent to render an opinion on a complex medication question, such as linking headaches to an underlying psychiatric disorder or to toxic chemical exposure.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above, the Board finds that the preponderance of the most probative evidence of record is against granting service connection for headaches, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


